An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1411
                       NORTH CAROLINA COURT OF APPEALS
                                Filed:   19 August 2014

STATE OF NORTH CAROLINA

                                                Robeson County
      v.
                                                Nos. 10 CRS 50185-86

VINCENT JOHN HALL


      Appeal by defendant from judgments entered 18 July 2013 by

Judge Gale M. Adams in Robeson County Superior Court.                             Heard in

the Court of Appeals 4 August 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Christina S. Hayes, for the State.

      Anna S. Lucas for defendant-appellant.


      ERVIN, Judge.


      On 25 June 2010, Judge William J. Moore found Defendant

Vincent John Hall guilty in the Robeson County District Court of

assault on a government official, assault with a deadly weapon,

communicating       threats,      and    resisting        a       public   officer     and

entered    a   judgment     sentencing         him   to       a    term    of   150   days

imprisonment.       Defendant noted an appeal to the Robeson County

Superior    Court    for    a    trial    de    novo.             The   charges    against
                                             -2-
Defendant came on for trial before the trial court and a jury at

the 15 July 2013 criminal session of the Robeson County Superior

Court.      On 18 July 2013, the jury returned verdicts finding

Defendant     guilty      of     assault          on   a    governmental            official,

communicating      threats,       and        resisting      a     public      officer       and

acquitting Defendant of assault with a deadly weapon.                                 At the

conclusion of the ensuing sentencing hearing, the trial court

entered judgments sentencing Defendant to a term of 150 days

imprisonment      based    upon       his     conviction        for     assault      upon    a

governmental      official      and     to    a    consecutive        term    of     31   days

imprisonment      based        upon     his       consolidated         convictions          for

communicating threats and resisting a public officer.                               Defendant

noted an appeal to this Court from the trial court’s judgments.

    According to the brief that she filed on behalf of her

client,     Defendant’s        appellate          counsel       has    been    unable       to

identify any issue with sufficient merit to support a meaningful

argument    for    relief       on    appeal       and     has,       for    that     reason,

requested this Court to conduct its own review of the record for

the purpose of identifying any possible prejudicial error.                                As a

part of that process, Defendant’s appellate counsel has shown to

the satisfaction of this Court that she has complied with the

requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99,
                                       -3-
331 S.E.2d 665 (1985), by advising Defendant of his right to

file written arguments with this Court and providing him with

the   documents    necessary    to   permit    him   to    do   so.     Although

Defendant’s appellate counsel has directed our attention to a

potential    issue   on   appeal     arising    from      the   fact   that    the

prosecutor impeached Defendant using criminal convictions that

were on appeal at the time of trial, she acknowledges that the

use   of   such   convictions    for    impeachment-related        purposes     is

permissible.      State v. Weaver, 160 N.C. App. 61, 66, 584 S.E.2d

345, 348 (2003).      Defendant has not filed any written arguments

on his own behalf with this Court and a reasonable time in which

he might have done so has passed.            In accordance with Anders, we

have fully examined the record to determine whether any issues

of arguable merit exist, have found no issue of arguable merit,

and conclude that Defendant’s appeal is wholly frivolous.                     As a

result, the trial court’s judgments should be, and hereby are,

allowed to remain undisturbed.

      NO ERROR.

      Judges Robert C. HUNTER and STEPHENS concur.

      Report per Rule 30(e).